           Case 2:08-cr-00465-TJS Document 122 Filed 08/17/21 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                              :       CRIMINAL NO. 08-465-1
                                                      :
        v.                                            :       CIVIL NO. 12-5597
                                                      :
DANNY BOND                                            :

                                           MEMORANDUM

Savage, J.                                                                            August 16, 2021

       Danny Bond, a federal prisoner convicted of unlawful possession of a firearm, has

filed a motion under Fed. R. Civ. P. 60(b). 1                 Because the pending motion is an

unauthorized second or successive § 2255 motion mislabeled as a Rule 60(b) motion, we

shall dismiss it for lack of jurisdiction.

                                              Background

       On February 3, 2009, a jury found Bond guilty of the offense of felon in possession

of a firearm in violation of 18 U.S.C. § 922(g). He was sentenced to a prison term of 276

months followed by five years of supervised release. 2 The Third Circuit Court of Appeals

rejected his challenge to the denial of his motion to suppress and concluded that he was

properly sentenced as an armed career criminal. 3

       On October 2, 2012, Bond filed a timely motion pursuant to 28 U.S.C. § 2255. 4 On

April 29, 2014, after an evidentiary hearing, Judge Dalzell denied the motion and declined


       1   Motion Pursuant to Fed. R. Civ. P. 60(b)(5) and 60(b)(6) (“Rule 60(b) Motion”) (ECF No. 117).

         2 May 27, 2009 Judgment in a Criminal Case (“Judgment”) (ECF No. 65). The late Judge Stewart

Dalzell presided over the trial and sentenced Bond.

       3   Opinion, United States v. Bond, No. 09-2618 (3d Cir. June 14, 2011).

       4 Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal
Custody (ECF No. 89) and Oct. 8, 2013 Order (ECF No. 91). Bond withdrew his initial § 2255 motion to
            Case 2:08-cr-00465-TJS Document 122 Filed 08/17/21 Page 2 of 5




to issue a certificate of appealability. 5 The Third Circuit denied Bond’s request for a

certificate of appealability on April 29, 2015. 6 Bond subsequently filed with the Third

Circuit an application for leave to file a second or successive petition pursuant to 28

U.S.C. § 2244(b) and § 2255, contending he was entitled to relief pursuant to Johnson v.

United States, 576 U.S. 591 (2015). On July 28, 2016, the Third Circuit denied his

application. 7

        In his most recent motion filed on June 22, 2020, Bond seeks relief pursuant to

Rule 60(b). 8 He asserts that he is entitled to vacatur of his conviction and sentence

pursuant to Rehaif v. United States.               In Rehaif, the Supreme Court held “that in a

prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must prove both

that the defendant knew he possessed a firearm and that he knew he belonged to the

relevant category of persons barred from possessing a firearm.” 139 S. Ct. 2191, 2200

(2019). Bond claims that the government failed to prove that he had known he was

prohibited from possessing a firearm as required by Rehaif. 9 The government argues

that Bond’s motion is actually a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241 that must be pursued in the Western District of Pennsylvania, and that this Court




file a more inclusive motion. See Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence
by a Person in Federal Custody (ECF No. 82); May 1, 2013 Order (ECF No. 87); and May 2013 Ltr. from
Danny Bond (ECF No. 88).

        5   March 26, 2014 Order (ECF No. 101); April 29, 2014 Order (ECF No. 106).

        6   Order, United States v. Bond, No. 14-2676 (3d Cir. Apr. 29, 2015).

        7   In re: Bond, No. 16-3006 (3d Cir. Aug. 3, 2016).

        8   Rule 60(b) Motion.

        9   Rule 60(b) Motion at 2, 10, 13.


                                                       2
            Case 2:08-cr-00465-TJS Document 122 Filed 08/17/21 Page 3 of 5




lacks jurisdiction to consider Bond’s motion because it is a second or successive habeas

petition that was not authorized by the Third Circuit. 10

                                              Analysis

       Under the Antiterrorism and Effective Death Penalty Act’s (“AEDPA”) “second or

successive petition” rule, a prisoner may not file a habeas petition after a previously filed

one attacking the same conviction was decided on the merits. 28 U.S.C. § 2244(b)(1). 11

If the petitioner seeks to present a new claim in a second or successive petition, he must

receive permission from the court of appeals to file the petition.                      28 U.S.C. §

2244(b)(3)(A). Absent such authorization, the district court lacks jurisdiction over the

matter and is not permitted to consider the merits of the subsequent petition.                     Id.;

Gonzalez v. Crosby, 545 U.S. 524, 529-30 (2005).

       Whether labeled a habeas petition or a Rule 60 motion, a motion that makes a

claim on the merits attacking the same conviction and/or sentence that was challenged

in a previous habeas petition is a “second or successive” habeas petition. Gonzalez, 545

U.S. at 532, 538. A motion for relief from judgment that does not assert or reassert claims

of error in the movant’s state-court conviction, but challenges only the district court’s

failure to reach the merits of a prior habeas petition is not a second or successive habeas

petition. Id. at 538; Pridgen v. Shannon, 380 F.3d 721, 727 (3d Cir. 2004).

       A petitioner cannot circumvent the “second or successive” petition bar by

presenting new claims for relief that couch his petition in the language of a Rule 60(b)


       10 Government’s Response in Opposition to Defendant’s Motion Under Rule 60(b) of the Federal
Rules of Civil Procedure (“Govt. Resp.”) (ECF No. 119).

       11  Section 2244(b)(1) states that a “claim presented in a second or successive habeas corpus
application under section 2254 that was presented in a prior application shall be dismissed.” 28 U.S.C.
§ 2244(b)(1).


                                                  3
             Case 2:08-cr-00465-TJS Document 122 Filed 08/17/21 Page 4 of 5




motion. The Gonzalez Court characterized such a maneuver as an impermissible effort

to bypass AEDPA’s requirement that new claims be dismissed unless they are based on

“newly discovered facts” or “a new rule of constitutional law, made retroactive to cases

on collateral review by the Supreme Court, that was previously unavailable.” Gonzalez,

545 U.S. at 531-32 (citing 28 U.S.C. § 2244(b)(2)); see also Blystone v. Horn, 664 F.3d

397, 411 (3d Cir. 2011).

        When a motion is filed in a habeas case under a Rule 60(b) or 60(d) label, the

district court must initially determine whether the motion is a “second or successive”

habeas petition within the meaning of § 2244(b). Id. at 530; Benchoff v. Colleran, 404

F.3d 812, 817 (3d Cir. 2005); Sharpe v. United States, Crim. No. 02-771, 2010 WL

2572636, at *2 (E.D. Pa. June 22, 2010). If it is not a “second or successive” petition, no

authorization from the court of appeals is required. Thus, we must determine whether

Bond’s motion is a true Rule 60 motion or, as the government contends, an impermissible

successive habeas petition.

        Bond does not attack the integrity of his previous habeas proceeding. He is raising

a new ground based on the Supreme Court’s decision in Rehaif v. United States, 139

S.Ct. 2191 (2019). 12 He claims that at his trial the Government did not prove that he knew

he was prohibited from possessing a firearm as Rehaif requires. In short, he is asserting

a new ground challenging his conviction and sentence. Thus, Bond’s motion is actually

a second or successive § 2255 motion requiring authorization to file it from the Third

Circuit Court of Appeals.



        12 Rehaif did not state a rule of constitutional law. See In re Sampson, 954 F.3d 159, 161 (3d Cir.
2020). Accordingly, it cannot support a claim that it was a new rule of constitutional law that was made
retroactive on collateral review by the Supreme Court.

                                                    4
         Case 2:08-cr-00465-TJS Document 122 Filed 08/17/21 Page 5 of 5




       Because Bond does not have permission to file a § 2255 motion, we do not have

jurisdiction to entertain it. Therefore, we shall dismiss it for lack of jurisdiction.




                                                5
